t c memo united_states tax_court wayne rebuck petitioner v commissioner of internal revenue respondent docket no 844-14l filed date giovanni v alberotanza and margaret l kessler for petitioner michael a raiken and nancy m gilmore for respondent memorandum opinion ruwe judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with collection by levy of his unpaid unless otherwise indicated all section references are to the internal_revenue_code in effect for all relevant years and all rule references are to the tax_court rules_of_practice and procedure federal_income_tax liabilities for the taxable years and petitioner does not contest the existence or amounts of his underlying tax_liabilities and the only issue for decision is whether respondent abused his discretion by sustaining the proposed levy action background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in pennsylvania at the time he filed his petition criminal judgment and restitution on or about date a grand jury in the eastern district of pennsylvania filed an indictment against petitioner along with codefendants on one count of conspiring to defraud the united_states pursuant to u s c sec_371 the grand jury charged that petitioner and codefendants were involved in an organization that conducted sales seminars throughout the united_states and solicited clients for fraudulent offshore and domestic_trust packages by falsely representing that taxpayers could lawfully avoid paying federal_income_tax by placing income and assets into the organization’s trust packages count of the indictment encompasses activity occurring from at least date through at least date on date the u s district_court for the eastern district of pennsylvania district_court entered a criminal judgment against petitioner petitioner was found guilty on count of the indictment and was ordered to pay restitution to the internal_revenue_service irs of dollar_figure as a joint_and_several_liability with codefendants civil penalties and tax_liability on date respondent assessed civil penalties against petitioner for promoting an abusive_tax_shelter pursuant to sec_6700 as follows penalty year sec_6700 dollar_figure big_number big_number big_number big_number on or about date petitioner requested a collection_due_process cdp hearing concerning the assessment of the above-listed civil penalties cdp hearing on or about date petitioner filed a form_1040 u s individual_income_tax_return for his tax_year and on date respondent assessed an income_tax_liability of dollar_figure plus penalties and interest on date respondent issued a notice_of_intent_to_levy to petitioner indicating that respondent intended to collect petitioner’s unpaid income_tax_liability on date respondent filed a notice_of_federal_tax_lien regarding petitioner’s unpaid tax_liability for petitioner did not request a cdp hearing concerning his income_tax_liability as a result of the cdp hearing regarding the sec_6700 civil penalties on date petitioner entered into an installment_agreement for his outstanding sec_6700 civil penalties and his income_tax_liability installment_agreement taxable years on or about date petitioner filed form sec_1040 for the taxable years and on date respondent assessed income_tax penalties and interest for these years based upon petitioner’s returns respondent sent to petitioner in care of petitioner’s representative a letter final notice_of_intent_to_levy and notice of your right to a hearing dated date advising petitioner that respondent intended to levy to collect his unpaid income_tax liabilities for the taxable years on date petitioner’s representative timely submitted a form request for a collection_due_process or equivalent_hearing concerning petitioner’s income_tax liabilities checking the boxes for installment_agreement offer_in_compromise and i cannot pay balance a typewritten statement was attached to the cdp hearing request indicating petitioner’s desire to amend hi sec_2011 installment_agreement which concerned his income_tax_liability for and his sec_6700 civil penalties for to include his income_tax liabilities for the typewritten statement further explained that the proposed levy would cause petitioner extreme economic hardship on date petitioner’s cdp hearing request was referred to the irs office of appeals appeals and on date appeals sent petitioner a letter acknowledging receipt of his cdp hearing request on or about date settlement officer jeffrey chambers so chambers was assigned to petitioner’s case so chambers had no prior involvement with petitioner or petitioner’s tax_liabilities on date petitioner’s representative submitted to so chambers a form_656 offer_in_compromise for petitioner’s unpaid income_tax liabilities for the taxable years and and for petitioner’s sec_6700 civil penalties for the years petitioner’s on brief respondent acknowledges that petitioner does not have an outstanding tax_liability for offer-in-compromise oic was for dollar_figure and was based on doubt as to collectibility petitioner submitted two checks with his oic one for a dollar_figure application fee and the other for the required downpayment of dollar_figure on date petitioner’ sec_2011 installment_agreement was reversed because of default on date so chambers forwarded petitioner’s oic to respondent’s centralized offer_in_compromise unit coic unit for consideration on date so chambers received petitioner’s oic from respondent’s coic unit stating that the offer did not meet coic unit criteria because petitioner was still paying restitution to the irs on or about date petitioner’s case was assigned to settlement officer stephen mccarrick so mccarrick of respondent’s philadelphia pennsylvania field_office so mccarrick had no prior involvement with petitioner or petitioner’s tax_liabilities on date so mccarrick computed petitioner’s reasonable collection potential rcp and determined the rcp to be higher than the amount offered in petitioner’s oic so mccarrick and petitioner’s representative held a telephone conference on date and discussed petitioner’s oic and so mccarrick’s calculation of petitioner’s rcp petitioner’s representative agreed to provide so mccarrick with an updated form 433-a collection information statement for wage earners and self-employed individuals to show that petitioner’s monthly income had decreased on date so mccarrick reviewed the updated financial information that petitioner’s representative provided and determined that petitioner’s rcp was higher than that calculated by petitioner’s representative on date after discussing petitioner’s oic with his appeals team manager atm and conducting independent research of the internal_revenue_manual irm so mccarrick concluded that petitioner’s oic could be considered only if petitioner paid or will pay as part of the oic the full amount of restitution in early date petitioner’s representative requested a conference with so mccarrick’s atm to discuss so mccarrick’s determination concerning the payment of restitution in relation to the oic on date so mccarrick’s atm spoke with petitioner’s representative and explained that he concurred with so mccarrick’s determination regarding petitioner’s restitution and oic however the atm explained that a partial payment installment_agreement ppia of dollar_figure per month was a viable payment alternative on date petitioner’s representative informed so mccarrick that she disagreed that the payment of restitution was necessary to the oic and that petitioner was unable to enter into the proposed ppia for dollar_figure per month on date respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining the proposed levy discussion petitioner invokes our jurisdiction under sec_6330 to review the notice_of_determination issued to him with respect to the proposed levy on his property petitioner contends that respondent abused his discretion in sustaining the proposed levy by refusing to consider his offer_in_compromise unless it provided for full payment of dollar_figure in joint_and_several restitution petitioner further contends that respondent abused his discretion by not considering a ppia amount lower than dollar_figure per month because of petitioner’s although it is not clear from the record it appears that the proposed dollar_figure per month ppia was for petitioner’s and income_tax liabilities and sec_6700 civil penalties on brief petitioner suggests that substantial payments have been made towards the joint_and_several criminal restitution however petitioner does not claim that the full amount of the restitution has been satisfied medical_condition and impending retirement respondent contends that so mccarrick did not abuse his discretion in sustaining the proposed levy because he followed guidelines set forth in the irm and carefully calculated the ppia using financial information that petitioner provided sec_6330 provides that the secretary may not levy on any property or right to property of a person unless the secretary first notifies the person in writing of the right to a hearing before appeals the appeals officer must verify at the hearing that the requirements of any applicable law or administrative procedure have been met sec_6330 at the hearing the person may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 the person is entitled to raise issues regarding the underlying tax_liability if the person did not receive any statutory_notice_of_deficiency for such tax_liability sec_6330 taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs following the hearing appeals must determine whether proceeding with the proposed levy action is appropriate in making that determination appeals is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed levy action balances the need for efficient collection_of_taxes with the taxpayer’s concern regarding the intrusiveness of the proposed collection action sec_6330 in the instant case the notice_of_determination sets forth the irs’ verification of compliance with applicable law and administrative procedure and petitioner does not challenge this verification petitioner does not dispute his underlying tax_liabilities for the taxable years and the issues raised in the petition pertain only to collection alternatives these issues were considered by so mccarrick who determined that the proposed collection action balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection be no more intrusive than necessary where a taxpayer’s underlying liability is not in dispute the court reviews the appeals officer’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 under the abuse_of_discretion standard we decide whether the determination of the appeals officer was arbitrary capricious or without a sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the cdp hearing or otherwise brought to the attention of appeals 129_tc_107 petitioner has raised two issues in this case whether the appeals officer abused his discretion in rejecting petitioner’s oic because it did not include full payment of petitioner’s criminal restitution and whether the appeals officer abused his discretion in proposing to petitioner a ppia of dollar_figure per month we address each of these contentions in turn offer_in_compromise at the time of petitioner’s cdp hearing guidelines governing oics where a taxpayer has outstanding criminal restitution were contained in irm pt date so mccarrick relied on this irm section in sustaining the proposed levy action irm pt states in relevant part there may be situations where the irs has assessed civil tax_liabilities interest and penalties in excess of the amount that was awarded as restitution in this situation the irs may consider an offer_in_compromise to pay the additional taxes penalties and interest for the same tax periods for which restitution was ordered only if the defendant has paid or will pay as part of the offer the full amount of the restitution example the court orders payment of restitution to the irs for the tax_year in the amount of dollar_figure the irs assesses civil tax_liabilities interest and penalties in the amount of dollar_figure for the same tax_year the irs may compromise the additional_amount assessed as civil tax_liabilities dollar_figure only if the defendant has paid or will pay the full amount of the restitution dollar_figure the irs also will not consider an offer based on doubt as to collectibility datc or effective tax_administration eta for nonrestitution taxes or years because those offers must include a compromise of all unpaid taxes example the court awards restitution payable to the irs in the amount of dollar_figure for the tax years and the irs assesses civil tax_liabilities in the amount of dollar_figure for tax_year the irs may not compromise the civil tax_liability for the tax_year based on doubt as to collectibility or effective tax_administration because the offer would have to include tax years for which restitution was ordered payable to the irs if an offer_in_compromise is submitted by a taxpayer that includes tax periods for which criminal restitution was ordered payable to the irs the offer should be not be sic considered unless it provides for full payment of the amount of restitution taxpayers submitting such offers should be informed that only the district_court that entered the restitution order can modify it the fundamental problem with petitioner’s oic is that it did not address his outstanding court-ordered restitution petitioner’s oic sought to compromise federal_income_tax liabilities for the taxable years and and sec_6700 civil penalties for however petitioner’s oic did not address his outstanding criminal restitution when a taxpayer owing restitution submits an oic to the irs irm pt requires that the offer provide for the full payment of the restitution amount petitioner’s oic did not address his outstanding criminal restitution as required by the irm generally an appeals officer does not abuse his or her discretion in rejecting an oic when following guidelines set forth in the irm veneziano v commissioner tcmemo_2011_160 tax ct memo lexis at pursuant to the irm when a taxpayer seeks to compromise taxes penalties and interest for the same tax periods for which restitution was ordered the offer must provide for full payment of the restitution amount petitioner submitted his oic based on doubt as to collectibility for his and income_tax liabilities and his sec_6700 civil penalties for petitioner’s joint_and_several criminal restitution of dollar_figure resulted from criminal activities during tax periods and irm pt petitioner did not alternatively contend that his criminal restitution was satisfied in his opening brief petitioner contends that respondent should have alternatively determined that the oic promoted effective tax_administration however petitioner did not raise or argue effective tax_administration during his cdp hearing and therefore it cannot be raised on judicial review see 129_tc_107 states t he irs may consider an offer_in_compromise to pay the additional taxes penalties and interest for the same tax periods for which restitution was ordered only if the defendant has paid or will pay as part of the offer the full amount of the restitution petitioner sought to compromise income_tax civil penalties and interest for some of the same periods covered by his court- ordered restitution ie and the irm requires a taxpayer in petitioner’s position to pay--or pay as part of the oic--the full amount of outstanding restitution which petitioner did not do so mccarrick conducted independent research and consulted his atm before ultimately concluding that petitioner’s oic must include provision for full payment of his joint_and_several restitution so mccarrick’s refusal to consider petitioner’s oic unless it met the irm requirement that criminal restitution be satisfied as part of an oic does not constitute an abuse_of_discretion indeed it appears reasonable for the commissioner to decline an oic made by a taxpayer who has committed a crime related to federal tax but who fails to satisfy a restitution order by a district_court in the criminal case additionally so mccarrick provided petitioner with the opportunity to provide legal authority contrary to this interpretation of the irm internal_revenue_manual pt date and the example therein state that a doubt as to collectibility oic for nonrestitution years cannot be considered unless it includes years for which restitution is payable to the irs which petitioner did not do accordingly we hold that so mccarrick’s rejection of petitioner’s oic based on the provisions of irm pt was not arbitrary capricious or without sound basis in fact or law installment_agreement sec_6159 authorizes the commissioner to enter into written agreements allowing taxpayers to pay tax in installment payments if he deems that the agreement will facilitate full or partial collection of such liability 140_tc_173 the decision to accept or reject an installment_agreement lies within the discretion of the commissioner sec_301_6159-1 c i proced admin regs if an appeals officer follows all statutory and administrative guidelines and provides a reasoned and balanced decision the court will not reweigh the equities lipson v commissioner tcmemo_2012_252 at petitioner argues that so mccarrick abused his discretion by determining that petitioner had disposable income for a ppia of dollar_figure per month petitioner also argues that so mccarrick abused his discretion by not considering petitioner’s medical_condition and how it would affect his ability to earn future income respondent argues that so mccarrick carefully evaluated petitioner’s monthly income and expenses before proposing a ppia based upon petitioner’s rcp as a threshold matter it is not an abuse_of_discretion for an appeals officer to decline to consider a collection alternative where the taxpayer does not place a specific proposal on the table see busche v commissioner tcmemo_2011_ tax ct memo lexi sec_277 at see also 124_tc_69 stated otherwise it is the obligation of the taxpayer not of the reviewing officer to start negotiations regarding a collection alternative by making a specific proposal although petitioner indicated his interest in an installment_agreement he never proposed a specific amount or set forth a payment schedule on date petitioner’s representative requested that so mccarrick propose a ppia based on petitioner’s income and expenses although he was not required to do so on date so mccarrick proposed a ppia under which petitioner would pay dollar_figure per month petitioner through his representative rejected this offer despite arguing before this court that so mccarrick did not consider his medical_condition and decreasing future earnings petitioner did not make a counteroffer to the dollar_figure-per-month proposal moreover petitioner did not present any other persuasive evidence or arguments demonstrating that so mccarrick abused his discretion accordingly we find that so mccarrick did not abuse his discretion in sustaining the proposed levy after proposing a ppia of dollar_figure per month we hold that the determination to proceed with collection was not an abuse of so mccarrick’s discretion and the proposed collection action is sustained to reflect the foregoing decision will be entered for respondent
